By the Court.

McDonald, J.
delivering the opinion.
The consideration expressed in the deed on which the action is brought, is three^ hundred dollars. The evidence *403shows that a money consideration was not paid, but that the land conveyed was given in part consideration of another tract of land. It was not in proof, at what value this land was estimated in the trade. The consideration expressed in the deed must, therefore, be presumed to be the value of the land in money agreed upon by the parties. As the presiding Judge in the Court below said to the jury, it is a presumption which might be rebutted by evidence; hut unless so rebutted, it must stand as the price agreed upon by the • parties.
Judgment affirmed..